DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner. Search reports filed are carefully reviewed by the examiner.
Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because it depends on claim 1 and 6 at the same time. For examination purpose claim 8 is treated as it depends on claim 1. Claim 9 inherits the same ground of rejection as it depends on claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear how the state of hair is assessed based on the claimed method steps. There is no determination, assessment, comparison or analysis method claimed that provides the functionality of providing the assessment. Accordingly, “assessing the state of hair” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Claims 2-17 inherit the same ground of rejection.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
Substantiating Claims for Hair Care Products personal care.pdf.
M. Brandt et al. hereinafter M. Brandt
WO 2014117907 A1
FAWCETT et al. hereinafter FAWCETT
H09131689
HATASE

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over M. Brandt, FAWCETT and HATASE.

    PNG
    media_image1.png
    294
    589
    media_image1.png
    Greyscale

With respect to claim 1, M. Brandt discloses a method for assessing the state of hair (Fig. 1 illustrates measurement of combability of hair tresses) by: 
engaging a first end (clamp) of hair fibres (hair tresses) with a holder (combing element) so that an opposite, second end of said hair fibres hangs free (As illustrated in Fig. 1-a, the second end of hair tresses hangs free); and 
applying sufficient force to the first end of the hair fibres such that the hair fibres at the second end are pulled across the holder (page 20 under combing force section discloses pre-wetted tresses with defined water content are mounted in a comb element. With a slow constant movement, the instrument pulls the tress across the combing element as illustrated in Fig. 1 a), 
wherein the force is in an upwards direction (as illustrated in Fig. 1 and disclosed in page 20 the instrument vertically pulls the tress across the combing element).
M. Brandt discloses all the claimed invention except explicitly disclosing releasably engaging the hair tresses in to the instrument.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of FAWCETT so that the hair tresses of  M. Brandt’s invention releasably engages with the instrument as disclosed in FAWCETT’s invention for the predicable benefit of measuring the force required to pull different hair tresses from the holder.  
 M. Brandt discloses with a slow constant movement, the instrument pulls the tress across the combing element. Furthermore, FAWCETT discloses applying sufficient force to the second end of the hair fibres such that the hair fibres at the first end are pulled from the holder. Thus, M. Brandt and FAWCETT separately or in combination disclose applying force to one end of the hair tresses. However, The combination is silent about the upward force is applied by action of an encapsulated gas having a density of less than that of air.
HATASE from the area of  robot test assisting device in paragraph [0007] discloses gas such as hydrogen and helium supplied to a balloon 4 to pull robot 1 against the gravitational force.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of HATASE so that the first end of hair tresses of M. Brandt can be held by a balloon as disclosed in HATASE invention instead of a clamp as illustrated for the predicable benefit of evaluating the state of hair tresses by a constant force in order to demonstrate the condition of hair tresses.
With respect to claim 2, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the hair is dry (page 20 under combing-out force discloses dry hair).
With respect to claim 3, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the hair is treated with a conditioning composition prior to engaging the first end of hair fibres to the holder (page 21 under hair shine-gloss discloses the biophysical measurements of combing forces on conditioned hair tresses).  
With respect to claim 4, M. Brandt, FAWCETT and HATASE disclose the method according to claim 3 above. M. Brandt further discloses the composition is a rinse-off conditioning composition (page 21 under volume discloses rinsing).  
With respect to claim 5, M. Brandt, FAWCETT and HATASE disclose the method for measuring or demonstrating the conditioning efficacy of a conditioning composition by performing the method of claim 3 above. M. Brandt further discloses measuring the force required to pull the first end  from the holder (page 20 under combing forces section discloses measurements of combing forces on hair tresses).  
With respect to claim 6, M. Brandt, FAWCETT and HATASE disclose the method for measuring or demonstrating the conditioning efficacy of a conditioning composition by performing the method of claim 3 above. M. Brandt further discloses a method for comparing or demonstrating the conditioning efficacy of at least two conditioning compositions on each set of the treated hair samples (page 20 under combing forces discloses this method determines the efficacy and conditioning properties of rinse-off products by measurement of wet combing forces on hair tresses. Furthermore, Fig. 1 illustrates dry hair and treated hair  were evaluated with products A,B,C (equivalent to comparing condition efficacy of at least two conditioning compositions).  
With respect to claim 7, M. Brandt, FAWCETT and HATASE disclose the method according to claim 3 above. FAWCETT discloses the method is conducted simultaneously on each of the treated hair samples (description section discloses the method of comparing the conditioning efficacy of at least two conditioning compositions is conducted simultaneously on the treated hair samples).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of FAWCETT so that the hair tresses assessment of M. Brandt is conducted simultaneously on each of the treated hair samples as disclosed in FAWCETT’s invention for the predicable benefit of comparing the conditioning efficacy of the treated hair samples.  
With respect to claim 8, M. Brandt, FAWCETT and HATASE disclose the method according to claim 6 above. M. Brandt further discloses capturing one or more images of the force and hair and storing and/or transmitting the images (Fig. 4 illustrates a camera used for image analysis).  
With respect to claim 9, M. Brandt, FAWCETT and HATASE disclose the method according to claim 8 above. M. Brandt further discloses the image(s) is displayed on one or more visible display units (page 21 under volume section discloses multiple pictures of the shadow-outline of a rotating hair tress are taken in front of a light source).  
With respect to claim 10, M. Brandt, FAWCETT and HATASE disclose the method according to claim 9 above. M. Brandt  further discloses the display unit is a screen (at least Fig. 4b illustrates display of test result).  
With respect to claim 11, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the holder comprises bristles or tines (Fig. 1 illustrates comb).  
With respect to claim 12, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the force is applied in a direction away from the holder (as illustrated in Fig. 1 and disclosed in page 20 the instrument vertically pulls the tress across the combing element).  
With respect to claims 13 and 14, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. The combination of M. Brandt and FAWCETT is silent about the encapsulated gas is selected from the group consisting of water vapour, hot air, methane, helium, and hydrogen.  
HATASE from the area of  robot test assisting device in paragraph [0007] discloses gas such as hydrogen and helium supplied to a balloon 4.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of HATASE so that the first end of hair tresses of M. Brandt can be held by a balloon as disclosed in HATASE invention instead of a clamp for the predicable benefit of evaluating the state of hair tresses by a constant force in order to demonstrate the condition of hair tresses.
With respect to claims 15 and 16, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt is silent about the force is the minimum force 
FAWCETT further discloses the force applied to the hair is the minimum force required to pull all the fibres from the holder within a minimum period of one minute from first application of force. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M. Brandt with the teachings of FAWCETT so that the force applied to the hair tresses is the minimum force required to pull all the fibres from the holder within a minimum period of one minute from first application of force as disclosed in FAWCETT’s invention for the predicable benefit of assessing the state of the hair, more preferably, the state of tanglement of the hair fibres.           
With respect to claims 17, M. Brandt, FAWCETT and HATASE disclose the method according to claim 1 above. M. Brandt further discloses the hair fibres are in the form of hair switches (Fig. 1 illustrates  single hair switch and Fig. 5 illustrates four hair switches).
         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861